EXHIBIT THE EMPIRE DISTRICT ELECTRIC COMPANY TO THE BANK OF NEW YORK TRUST COMPANY, N.A. AND UMB BANK & TRUST, N.A. Trustees Thirty-Second Supplemental Indenture Dated as of March 11, 2008 (Supplemental to Indenture dated as of September 1, 1944) For the Purpose of Amending Section 4.11 Of the Indenture Dated as of September 1, 1944 TABLE OF CONTENTS1 PAGE Parties 1 Recitals 1 ARTICLE I MODIFICATION OF ORIGINAL INDENTURE SECTION 1. Amendment of Section 4.11 of the Indenture 3 SECTION 2. Each Applicable Supplemental Indenture shall be construed to continue Section 4.11 as amended 3 ARTICLE II MISCELLANEOUS PROVISIONS Section 1. Original Indenture, as supplemented and amended, ratified and confirmed 3 Section 2. Bonds delivered in exchange or substitution need not bear notation 3 Section 3. This Supplemental Indenture may be executed in counterparts 3 Section 4. Rights conferred only on holder of bonds, Company and Trustees 3 Section 5. The recitals and statements are deemed to be those of the Company and not of the Trustee. 3 TESTIMONIUM 4 SIGNATURES AND SEALS 4 ACKNOWLEDGMENTS 7 1 This Table of Contents is not a part of the annexed Supplemental Indenture as executed. -i- THIRTY-SECOND SUPPLEMENTAL INDENTURE, dated as of March 11, 2008, between The Empire District Electric Company, a corporation organized and existing under the laws of the State of Kansas (hereinafter called the “Company”), party of the first part, and The Bank of New York Trust Company, N.A., a national banking association organized under the laws of the United States of America and located in the State of California with a trust office at 2 N. LaSalle Street, Suite 1020, in the City of Chicago, Illinois, and UMB Bank & Trust, N.A., a national banking association organized and existing under the laws of the United States of America and having its principal corporate trust office in the City of St.
